Citation Nr: 0307871	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-10 880	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a respiratory disorder 
classified as "bronchiectasis; residuals of a pulmonary 
abscess; tuberculosis, pulmonary, chronic, minimal, inactive; 
chronic pleurisy fibrosis, and pulmonary fibrosis," 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1940 
to July 1942.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 1998 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which raised the schedular evaluation 
for the veteran's service-connected respiratory disorder from 
noncompensable to 10 percent disabling effective March 11, 
1997.  The veteran has appealed the amount of the increase.  
In May 1999 the veteran testified at a Travel Board hearing 
held before the undersigned at the RO in connection with the 
veteran's appeal.  Thereafter, in November 1999, the Board 
remanded this case to the RO for additional evidentiary 
development and adjudication.  The RO subsequently reviewed 
the case again in June 2002 and November 2002 and continued 
its prior denial of the veteran's claim for an increase.  The 
case has been returned to the Board for further review on 
appeal.  


REMAND

The Board's November 1999 remand requested a VA examination 
that conformed to certain specifications that were set forth 
in the remand.  In particular, the examination was to include 
a pulmonary function test that would provide findings 
required for application of the rating criteria, namely, FEV-
1, DLCO, and FEV-1/FVC readings.  The veteran underwent a VA 
examination in April 2000 pursuant to the remand request, but 
it is not clear whether pulmonary function testing was 
performed.  The report indicated that the veteran was 
scheduled to undergo pulmonary function testing after the 
examination, but no report of actual testing is in the file, 
while some laboratory data in May 2000 was included.  From 
this the Board concludes that either the testing was not 
performed or that the testing was performed but the report 
was not placed in the file.  Either way, clarification is 
required.  

If a pulmonary function study was not conducted as part of 
the April 2000 examination, the examination did not comply 
with the Board's specifications on remand.  The obligation of 
the RO to implement requests by the Board was discussed in a 
decision of the United States Court of Appeals for Veterans 
Claims 

(Court) in the case of Stegall v. West, 11 Vet. App. 268 
(1998), wherein the Court stated the following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . [W]e hold also that where, 
as here, the remand orders of the Board 
or this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . See Tobler v. 
Derwinski, 2 Vet. App. 8 (1991).  
(Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board discretion to consider whether failure to obtain 
the requested information constitutes harmless error.  

Completion of the development previously requested will 
require clarification as to whether pulmonary function 
studies were in fact performed after the April 2000 VA 
examination.  If not, reexamination of the veteran will be 
necessary.  

Regardless of whether or not a May 2000 VA pulmonary function 
study report is available, it will be necessary for the RO to 
obtain medical interpretation of reports of private pulmonary 
function testing received from D. H. Bushell, M.D. in May 
2002.   For VA rating purposes, the critical test results are 
those identified as FEV-1/FVC and DLCO (SB).  See 38 C.F.R. 
§ 4.97 (2002).  The pulmonary function studies documented by 
Dr. Bushell were performed in May 2002, April 2002, July 2000 
and June 1999.  The May 2002 report contains no data 
regarding FEV-1/FVC or DLCO (SB).  The three earlier reports 
contain findings as to FEV-1 and FEV-1/FVC but not as to DLCO 
(SB).  Those reports indicate that diffusion studies were 
performed, but the results are not reported in terms of DLCO 
(SB) values.  Thus, either DLCO (SB) values were not obtained 
or were reported under other terminology.  In either case, 
the Board may not undertake its own interpretation of the 
reports.  See Colvin v. Derwinski, 1 Vet. App. 171 (2002) 
(the Board may not 

exercise independent medical judgment in resolving medical 
matters arising in appeals).

In addition, it appears that there may be VA outpatient 
treatment records that are not on file.  It was noted in the 
most recent examination report that pulmonary function 
studies had been performed in June 1999 at the West Haven VA 
Medical Center.  The report of this study and any other 
pertinent records from the West Haven facility should be 
obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain all records 
relating to treatment of the veteran at 
the West Haven VA Medical Center since 
June 1996.  The RO should specifically 
request the report of pulmonary function 
studies that were done in June 1999 and 
the studies that may have been performed 
in May 2000 as part of the VA 
examination.  

2.  The veteran should be given an 
opportunity to identify any additional VA 
and non-VA medical providers, including 
physicians and institutions (hospitals or 
clinics) from which he has received 
examination or treatment for his service-
connected respiratory disorder.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physician or other 
medical care providers identified by the 
veteran that has not already been 
obtained.  

3.  If the VA medical records obtained 
pursuant to the above request include the 
report of pulmonary function testing 
performed in May 2000, reexamination of 
the veteran is not necessary, if it 
provides findings required for 
application of the rating criteria, 
namely, FEV-1, DLCO, and FEV-1/FVC 
readings.  However, the claims file 
should be referred to a qualified VA 
physician for interpretation of the 
earlier pulmonary function test results 
supplied by Dr. Bushell.  The examiner 
should review the pulmonary function test 
results dated in June 1969, July 2000, 
April 2002 and May 2002, and ascertain 
whether the diffusion studies reported 
therein contain DLCO (SB) findings.  If 
so, such findings should be identified 
and explained.  

4.  If no report of pulmonary function 
studies performed in May 2000 is 
available or the findings required for 
application of the rating criteria, 
namely, FEV-1, DLCO, and FEV-1/FVC 
readings are not included, the RO should 
schedule the veteran for an appropriate 
examination by a VA physician to 
ascertain the nature and severity of all 
symptoms associated with the veteran's 
service-connected respiratory disability.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that pulmonary function studies 
be conducted in conjunction with this 
examination that provides findings 
required for application of the rating 
criteria, namely, FEV-1, DLCO, and FEV-
1/FVC readings.  The claims folder should 
be provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, a review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for all 
conclusions reached:

(a)  The examiner should 
itemize all symptoms 
associated with 
bronchiectasis, pulmonary 
tuberculosis, chronic pleurisy 
fibrosis and pulmonary 
fibrosis and describe their 
severity.  In regard to the 
pulmonary function test 
provide findings required for 
application of the rating 
criteria, namely, FEV-1, DLCO, 
and FEV-1/FVC readings.  

(b)  The examiner should 
review the above-cited 
pulmonary function test 
results received from Dr. 
Bushell.  The examiner should 
review the diffusion studies 
set forth on each of the four 
reports and indicate, if 
possible, whether any of the 
reported findings represent 
DLCO (SB) for purposes of 
rating the veteran's service-
connected disability.  If so, 
the examiner should clearly 
identify such findings for the 
RO adjudicators and the Board.

5.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand.  If 
not, reports should be returned as 
inadequate for rating purposes.  38 
C.F.R. §  4.2 (2002); Stegall, Id.

6.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected respiratory disability.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, it's in order.  No action is 
required intervention until he receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



4

